Citation Nr: 1047458	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for myofibrositis of the lumbar spine.

2.  Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected for myofibrositis of 
the lumbar spine.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, 
that denied the benefits sought on appeal.  

In October 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' Claims 
(Court) held that a TDIU claim is part of an increased disability 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, in a January 2008 statement the 
Veteran suggested that he was unable to work due to his service-
connected lumbar spine disability.  As such, the issues before 
the Board are as set forth above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a disability rating in excess of 10 
percent  for myofibrositis of the lumbar spine; service 
connection for a right hip disorder and hearing loss; and a TDIU 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

During the October 2010 Travel Board hearing, prior to 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal as to the issue of service connection for 
tuberculosis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of entitlement to service connection for 
tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

During the October 2010 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified that he wished to 
withdraw his claim for service connection for tuberculosis and 
provided a written statement withdrawing the appeal with respect 
to this issue.  The Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for tuberculosis 
is dismissed without prejudice.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of issues of an increased disability rating for myofibrositis of 
the lumbar spine, service connection for a right hip disorder and 
hearing loss, and a TDIU.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

Initially, any outstanding VA treatment records should be 
obtained.  In this regard, the Board notes that that most recent 
records are dated in April 2009.  VA has a duty to request all 
available and relevant records from federal agencies, including 
VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is made).  
As such, while on remand, any outstanding records dated from 
April 2009 to the present should be obtained.

In addition, the record reflects that the Veteran has been in 
receipt of Social Security Administration disability benefits 
since 1984.  Since the Social Security Administration decision 
and the records upon which that grant of benefits was based are 
not included in the claims file and may be relevant to the claims 
on appeal, those records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).

As to the issue of entitlement to an increased rating for 
myofibrositis of the lumbar spine, VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
The Veteran was last afforded a VA examination in May 2009.  
Generally, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  As 
it has been over one year since the Veteran's most recent VA 
examination and updated VA and Social Security Administration 
records have been requested, the Board finds that an updated VA 
examination is needed to fully and fairly evaluate the Veteran's 
claim for an increased rating.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination-
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination  was too remote in time to adequately support the 
decision in an appeal for an increased rating).

As to the issue of service connection for a right hip disorder, 
the Veteran contends that he has a current right disorder that is 
related to his period of active service or to his service-
connected lumbar spine disability.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2010); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or any diagnosis attributable to a right 
hip disorder.  VA medical records include an April 2003 X-ray 
examination report that revealed a partial obliteration of the 
sacroiliac joint on the right and mild osteoarthritic changes of 
both hips.  On VA spine examination in April 2008, the Veteran 
asserted that he was descending some steps when, due to a pinched 
nerve in his back, his right leg went out and caused him to fall 
and injure his right hip.  In October 2010, the Veteran testified 
that during service he fell down steps in the barracks and 
injured his hip.  As the Veteran has described the onset of a 
right hip disorder in service, and a continuity of symptoms after 
service, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  In addition, it is unclear 
whether any currently diagnosed right hip disorder is 
etiologically related to a service-connected disability.  As such 
relationships remain unclear to the Board, the Board finds that a 
VA examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the issue of service connection for bilateral hearing loss, 
the Veteran contends that during service he was exposed to 
acoustic trauma from "105s."  The Veteran's service treatment 
records are void of findings, complaints, symptoms, or a 
diagnosis of hearing loss.  On VA audiology evaluation in August 
2007 the Veteran reported a history of military, occupational, 
and recreational noise exposure.  He was diagnosed with mild to 
profound sensorineural hearing loss in the right ear and a mild 
to severe sensorineural hearing loss in the left ear.  However, 
the examiner did not provide an opinion as to whether the 
Veteran's bilateral hearing loss was related to his service.  The 
Veteran is competent to report the onset of bilateral hearing 
loss in service, and the continuity of symptoms after service.  
In light of the Veteran's testimony and the current diagnosis, 
the Board finds that a VA examination is necessary in order to 
determine whether there is a relationship between any currently 
diagnosed bilateral hearing loss to his period of active service.  
McLendon, 20 Vet. App. at 79.

In specific regard to the TDIU claim, as noted above, in January 
2008 the Veteran stated that he was unable to continue to work 
due to his service-connected myofibrositis of the lumbar spine.  
In this case, the Veteran has raised the issue of entitlement to 
TDIU at the time that he was challenging the assigned disability 
rating for the service-connected myofibrositis of the lumbar 
spine.  Therefore, the claim of TDIU is part and parcel with the 
original claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
the appellant's non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Since the record reflects that the Veteran has asserted that his 
is unable to work, the Board will also consider whether referral 
for extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a 
rating can include a total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected disabilities 
prevent him from securing or following a substantially gainful 
occupation.  As such, the Board must remand this claim for such 
on opinion to be obtained.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.

1.  The RO/AMC shall obtain any VA medical 
records of the Veteran dated since April 
2009.  If no further treatment records exist, 
the claims file should be documented 
accordingly.

2.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting disability 
benefits to the Veteran.  All the medical 
treatment records from the Social Security 
Administration that were used in considering 
the Veteran's claims for disability benefits 
should be obtained and associated with the 
Veteran's claims file.

3.  The RO/AMC shall schedule the Veteran for 
a VA examination to determine the current 
nature and severity of his myofibrositis of 
the lumbar spine.  The claims file and a copy 
of this Remand must be made available to the 
examiner in conjunction with the examination, 
and that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide the 
following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology of 
the Veteran's lumbar spine and should provide 
the range of motion findings of the lumbar 
spine (extension, forward flexion, left and 
right lateral flexion and left and right 
rotation), expressed in degrees.

The examiner should also address whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine is 
used repeatedly.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should identify any associated 
neurological deformities associated with the 
service-connected lumbar spine disorder.  The 
severity of each neurological sign and 
symptom should be reported, to include 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete paralysis of 
the respective nerves.  Moreover, state 
whether any additional nerve is affected and 
if so state the severity of the impairment of 
the nerve affected.

The examiner should state whether the Veteran 
has intervertebral disc syndrome.  If so, 
state whether the intervertebral disc 
syndrome results in incapacitating episodes, 
and if so, the duration of the episodes over 
the preceding 12 months should be reported.  
The examiner should note that for VA purposes 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the lumbar spine disability upon 
his ordinary activity and the effect, if any, 
on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability on 
the Veteran's ability to work, to include 
whether the disability is productive of 
severe economic inadaptability.

The examiner should specifically attempt to 
reconcile the opinion with any other opinions 
of record.  A complete rationale for all 
opinions expressed must be provided.

4.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted right hip disorder.  The claims file 
and a copy of this Remand must be made 
available to the examiner in conjunction with 
the examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has a right hip 
disorder.  For any right hip disorder found 
on examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not that such disability had its 
clinical onset during the Veteran's active 
service or is otherwise related to active 
service.  If the diagnosis is based on a non-
service event, the examiner should so state.

The examiner is also requested to opine 
whether it is at least as likely as not (a 50 
percent probability or higher) that any right 
hip disorder is secondary to the service-
connected lumbar spine disability.  In this 
regard, it should be determined whether the 
service-connected lumbar spine disability 
either (a) caused or (b) aggravates 
(permanently worsens) any right hip disorder.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

4.  The RO/AMC shall schedule the Veteran for 
a VA audio examination for the purpose of 
determining the etiology of any hearing loss.  
The claims file and a copy of this Remand 
must be made available to the examiner in 
conjunction with the examination, and that 
review should be indicated in the examination 
report.  In this regard, the examiner should 
specifically state whether the Veteran 
currently has hearing loss.  In so doing, 
auditory thresholds for the frequencies of 
500, 1000, 2000, 3000 or 4000 hertz should be 
reported.  Also, speech recognition scores 
using the Maryland CNC test should be 
conducted and reported.  Thereafter, the 
examiner should state whether it is as likely 
as not (50 percent probability) that any 
current hearing loss found is related to any 
acoustic trauma experienced in service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

5.  The RO/AMC shall schedule the Veteran for 
an appropriate VA TDIU medical examination or 
examinations, to be conducted by a qualified 
physician, to ascertain whether one or more 
of his service-connected disabilities 
(anxiety disorder and myofibrositis of the 
lumbar spine) have made the Veteran incapable 
of sustaining regular substantially gainful 
employment.  An assessment of the Veteran's 
employment history, educational background, 
and day-to-day functioning should be 
provided.

In forming the opinion, the examiner should 
disregard both the age and the non-service-
connected disabilities of the Veteran.  A 
complete rationale for any opinion expressed 
shall be provided.

6.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above is required.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.

7.  The RO/AMC will then readjudicate the 
Veteran's claims, to include whether referral 
of this matter for extraschedular 
consideration is warranted.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


